Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

Independent claims 1, 17, and 18 detail a non-transitory medium, method, and electronic device corresponding to performing the same functions. Although the limitations of the independent claims are not identical, they recite similar subject matter and scope. Claim 1 recites:

A non-transitory computer-readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors of an electronic device with a microphone, cause the device to: 
execute an audio-based dictation application; 
while executing the audio-based dictation application: 
capture first audio input from the microphone, wherein the audio input includes speech from a user of the electronic device; 
write data representing the first audio input to a memory buffer, wherein the data includes at least a first portion of data representing at least a portion of the speech from a user of the electronic device; and 
while capturing audio input using the microphone and after writing the first portion of data to the memory buffer, receive a user input, wherein the user input is distinct from the first portion of audio data; 
determine whether the user input meets predetermined criteria; 
in accordance with a determination that the user input meets the criteria, identify a computing task based on at least the first portion of data wherein identifying the computing task includes identifying, based on at least the first portion of data, a user intent corresponding to the computing task; and 
in accordance with a determination that the user input has not met the criteria, forgo identifying the task.

The most relevant found art includes:
Miles et al., U.S. Patent Number 9,741,343 B1;
Jiang et al., U.S. Patent Publication Number 2012/0210266 A1;
Haiut et al., U.S. Patent Publication Number 9,043,211 B2;
Raghuvir, Ramanujapuram, U.S. Patent Publication Number 2016/0240192 A1;
Lee et al., U.S. Patent Publication Number 2018/0174597 A1
Tamir et al., U.S. Patent Number 7,280,970 B2;
Sanders et al., U.S. Patent Number 9,406,224 B1; and
Griffin et al., U.S. Patent Publication Number 2011/0216093 A1.

Miles discloses executing applications via a voice commands identified during voice interactions (see Abstract). Specifically, Miles discloses writing data to a buffer that represents audio data captured via a microphone, and determining if a command word is included in the audio data; if a command word is identified, a computing task such as launching an application may be executed (see Column 5, Lines 8-60 and Column 6, Lines 50-60). However, Miles does not disclose performing a task in response to receiving a user input after receiving (and distinct from) the captured audio data in a manner that is required by claims 1, 17, and 18 as a whole.
Jiang discloses forgoing, within a voice command system, a task if a user input does not meet a threshold amount of time (see Paragraph 0028). However, Jiang does not disclose receiving a user input after receiving (and distinct from) the captured audio data in a manner that is required by claims 1, 17, and 18 as a whole.
Haiut discloses using speech recognition for entering input commands (see Abstract). Specifically, Haiut discloses buffering audio samples from an audio sensor prior to triggering an automatic speech recognition process to process the audio samples (see Column 11, Lines 55-65). Further, Haiut discloses that a voice command may be sent before an activation trigger and processed after the activation trigger (see Column 9, Lines 35-50). However, Haiut does not disclose performing a task in response to receiving a user input after receiving (and distinct from) the captured audio data in a manner that is required by claims 1, 17, and 18 as a whole.
Raghuvir discloses using a buffer to manage control of two microphones in a low power sensing mode (see Abstract). Specifically, Raghuvir discloses buffering all audio input before being output when a system is in a lower power sensing mode. The trigger phrase recognition algorithm then compares the received audio to a predefined trigger word to determine if it has been detected, after which point the second microphone is turned on (see Paragraphs 0028-0030). However, Raghuvir does not disclose performing a task in response to receiving a user input after receiving (and distinct from) the captured audio data in a manner that is required by claims 1, 17, and 18 as a whole.
Lee discloses selecting from among a plurality of microphones based on user input (see Abstract). Specifically, Lee discloses using voice recognition to monitor for a keyword within a phone call that is associated with updating the volume of said phone call (see Paragraph 0166). However, Lee does not disclose performing a task in response to receiving a user input after receiving (and distinct from) the captured audio data in a manner that is required by claims 1, 17, and 18 as a whole.
Tamir discloses performing digital signal processing on recorded audio signals to authorize users using voice patterns and user information (see Abstract). Specifically, Tamir discloses receiving a vocal identification signal from a user through a microphone and comparing the voice pattern to stored authentication voice data (see Paragraph 0034). However, Tamir does not disclose performing a task in response to receiving a user input after receiving (and distinct from) the captured audio data in a manner that is required by claims 1, 17, and 18 as a whole.
Sanders discloses using multiple recordings of audio input in order to repair or correct any lost or corrupted audio (see Abstract). Specifically, Sanders discloses adjusting audio handling in different power modes depending on the audio device criteria (see Column 42, Lines 2-8). However, Sanders does not disclose performing a task in response to receiving a user input after receiving (and distinct from) the captured audio data in a manner that is required by claims 1, 17, and 18 as a whole.
Griffin discloses monitoring a device and activating components based on the monitoring data (see Abstract). Specifically, Griffin discloses managing the activation of a microphone and speakers depending on the current configuration of a device (see Paragraph 0062). However, Griffin does not disclose performing a task in response to receiving a user input after receiving (and distinct from) the captured audio data in a manner that is required by claims 1, 17, and 18 as a whole.

	The references analyzed above all share a field of endeavor in that they are all concerned with receiving user audio input at a user device and performing tasks on the device accordingly. One of ordinary skill in the art could therefore recognize that a combination among these references would be proper. However, these references, considered individually or in combination with one another, would not fully teach the recited limitations of independent claims 1, 17, and 18. Further, claims 2-16 depend upon independent claim 1. 
Thus, Examiner concludes that claims 1-18 are allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY M. FORTINO whose telephone number is (571)272-7470. The examiner can normally be reached M-F 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ashley M Fortino/               Examiner, Art Unit 2143                                                                                                                                                                                         
/BEAU D SPRATT/               Primary Examiner, Art Unit 2143